Citation Nr: 0214813	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-16 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 

[The issues of entitlement to service connection for 
residuals of a left knee injury and entitlement to an 
increased rating for the residuals of a gunshot wound to the 
left thoracic area with fractures of the 3rd and 6th ribs 
will be the subjects of a later Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  This appeal arises from a February 2000 
rating decision of the Department of Veterans Affairs (VA), 
Los Angeles, California, regional office (RO), which, in 
pertinent part, granted service connection for PTSD, rated 30 
percent, and denied service connection for tinnitus.
	
[The Board is undertaking additional development on claims of 
entitlement to service connection for residuals of a left 
knee injury and entitlement to an increased rating for the 
residuals of a gunshot wound to the left thoracic area with 
fracture to the 3rd and 6th ribs pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.]


FINDINGS OF FACT

1.  The veteran has tinnitus that has been related to noise-
induced damage to the cochlea during military service.

2.  Throughout the appeal period the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2001).

2.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.130, Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  Service 
connection for tinnitus was considered on the merits, and 
well-groundedness is not an issue.  The veteran was provided 
a copy of the decision explaining why service connection for 
tinnitus and a rating in excess of 30 % for PTSD were denied.  
Furthermore, through a June 2000 statement of the case (SOC), 
various correspondence from VA, and the supplemental 
statement of the case (SSOC) in October 2001, he was advised 
of the controlling law and regulations.  These communications 
clearly explained his rights and responsibilities and advised 
him what evidence is of record and what type of evidence 
could substantiate his claims.  Moreover, the records 
identify and explain the respective responsibilities of VA 
and the appellant to provide evidence. 
Here, the record is complete with respect to the issues 
addressed below.  It is not prejudicial to the appellant for 
the Board to address these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records reveal no complaints or 
findings indicative of tinnitus.  Service medical records 
document an inservice gunshot wound to the thorax.  The 
December 1945 examination prior to separation showed no 
disease or defects of the ears.

In January and March 1999, the veteran submitted statements 
indicating that he has had tinnitus since service when he 
served as an aerial gunner and radio/radar operator with the 
United States Marine Corps during World War II.  
Specifically, he reported suffering acoustic trauma while 
aboard the carrier Petroff Bay, in May 1943, at which time he 
was standing in the stern area of the flight deck when the 
105 cannon went off just below him.  

Statements from the veteran's wife, sister and daughter, 
dated in March and April 1999, essentially support the 
veteran's assertions that he has had tinnitus since service. 
	

VA outpatient treatment records dated from November 1998 
through April 1999 show treatment for psychiatric problems, 
including depression and PTSD.  The outpatient treatment 
records also note a history of tinnitus for 50 years.  

On October 1999 psychiatric examination on behalf of VA, it 
was noted that the veteran was appropriately groomed and 
neatly dressed.  He interacted appropriately and did not 
demonstrate any abnormal or involuntary movements.  The 
examiner noted that the veteran had a history of inservice 
traumatic incidents including being shot.  Psychiatric 
symptoms reportedly included nightmares about once per month, 
intrusive memories occurring approximately once per week, 
hypervigilance, irritability, tearfulness, and withdrawal 
from friends.  The veteran denied any significant 
worthlessness, hopelessness, guilt, anhedonia, appetite 
problems, and homicidal or suicidal ideation.  He had 
complaints of memory and concentration impairment, noted to 
be worse since his cerebral vascular accident (CVA) in 1990.  
The veteran's psychiatric symptoms had not affected his job 
performance in the past, and he had never been hospitalized 
for psychiatric reasons.  He had been treated over the past 
six months as an outpatient through the Sepulveda VA 
facility. Psychotropic medications were not prescribed.  In 
pertinent part the examining physician made the following 
findings: 

A.  There was no impairment in thought 
process or communication.  
B.  The patient denied delusions, 
hallucinations.
C.  The patient complained of increasing 
social withdrawal.
D.  The patient denied suicidal or 
homicidal ideation.
E.  The patient is able to maintain 
normal hygiene.
F.  The patient is alert and oriented to 
person, place and time.
G.  The patient complains of long and 
short term memory deficits, per History 
of Present Illness, mainly connected with 
the history of CVA, but is also 
moderately affected by his intrusive 
memories.
H.  There is no obsessive or ritualistic 
behavior which interferes with routine 
activities.
I.   The rate and flow of the patient's 
speech were relevant and logical.  There 
were no obscure speech patterns.
J.  The patient denies panic attacks.
K.  The patient complains of episodic 
depression.
L.  There is no history of impaired 
impulse control.
M.  The patient complaints of chronic 
sleep impairment.  His PTSD is 
responsible for sleep impairment 
approximately two to three times per 
month. 
The diagnoses included PTSD and dementia secondary to history 
of CVA.   The veteran's current GAF score for PTSD was noted 
to be 60.  In his assessment, the physician indicated that 
the intensity of the veteran's symptoms appeared to be in the 
mild to moderate range, with the main limitation being mood 
instability occurring two to three times per week and mild to 
moderate social withdrawal.  He noted that the veteran also 
suffered a stroke in 1990.  Since then his memory has been 
poor, especially for short-term events.  His dementia was 
reported to be of very mild intensity, and that he was still 
able to spend up to eight hours per day writing stories on 
his computer.  

In a statement attached to his April 2000 notice of 
disagreement, the veteran indicated that he has suffered with 
tinnitus for more than fifty years, beginning with his stay 
on the carrier Petroff Bay and the battle at Peleliu.  

VA outpatient treatment records dating from January 1999 
through March 2000 include records of ongoing treatment for 
the residuals of a CVA and for psychiatric symptoms.  An 
April 1999 VA outpatient treatment record specifically 
reports an assessment of "[t]innitus due to noise-induced 
damage to cochlea during military service."   

Analysis - Service Connection for Tinnitus

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In accordance with 38 U.S.C.A. § 5107 (West 1991), when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.

The veteran currently has a diagnosis of "[t]innitus due to 
noise-induced damage to cochlea during military service."  
See the April 1999 VA outpatient treatment record.  He gives 
credible accounts of being in close proximity to acoustic 
trauma from his ship's 105 gun and from combat noise 
associated with storming the beach at Peleliu.  While his 
service medical records do not show that he was ever treated 
for tinnitus during service, his account of suffering 
acoustic trauma is certainly consistent with his combat 
service during WW II.  

Inasmuch as acoustic trauma is consistent with the veteran's 
WW II service and a VA assessment links his tinnitus to 
noise-induced damage to cochlea during military service, the 
Board finds, with resolution of any remaining reasonable 
doubt in the veteran's favor, that service connection for 
tinnitus is warranted.  

Analysis - Increased Rating for PTSD

The veteran maintains, in substance, that impairment due to 
his PTSD is more disabling than reflected by the current 30 
percent rating. 

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.  In assessing the degree of disability attributable to 
a service-connected disorder, the disorder is generally 
viewed in relation to its whole history.  38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the veteran may be entitled to a 
"staging" of ratings based on separate periods based on the 
facts found during the appeal period because the present 
claim is based on an initial assignment of a rating 
disability in February 2000.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are not appropriate 
in this case since impairment due to the veteran's PTSD has 
not fluctuated significantly during the appellate period.

The veteran submitted his claim for service connection for 
PTSD in January 1999. Accordingly, the current criteria for 
rating this condition apply.  Those criteria provide as 
follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events). . . 
. . .30


Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

The Board notes that the veteran has never been hospitalized 
for psychiatric problems and has had outpatient treatment for 
these symptoms only since 1999.  Furthermore, his symptoms 
have not interfered with his ability to work or write stories 
on his computer up to eight hours a day.  Additionally, when 
he was examined in October 1999, the veteran had no 
inappropriate behavior, no panic attacks, and no problem with 
impulse control.  Likewise, there was no impairment in 
thought process or communication.  He denied delusions, 
hallucinations, and suicidal or homicidal ideation.  He was 
found to be able to maintain normal hygiene and was alert and 
oriented to person, place and time.  No obsessive or 
ritualistic behavior was noted.  While the examiner did 
indicate that the veteran had complaints of increasing social 
withdrawal, episodic depression, sleep impairment 
approximately two to three times per month, and complaints of 
long and short term memory deficits (due in part to his 
history of CVA), the physician found that the intensity of 
the veteran's symptoms appeared to be in the mild to moderate 
range, with the main limitation being mood instability 
occurring two to three times per week and mild to moderate 
social withdrawal. 

The record provides no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation.  Although occasional mood 
instability was noted, difficulty in establishing and 
maintaining effective work and social relationships was not.  
The criteria for a 50 percent rating are neither met, nor 
approximated.  Consequently. A rating in excess of 30 percent 
is not warranted.


ORDER

Service connection for tinnitus is granted.

A rating in excess of 30 percent for PTSD is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

